DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5-7, 12-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ishii (US 2016/0107453 A1).

With respects to Claim 1, Ishii’453 shows a non-transitory computer-readable recording medium storing instructions, wherein the instructions, when executed by a computer of an information processing apparatus, (Paragraph [0032] tape printer 1 figure 1) to perform operations comprising: 
displaying a preview screen that indicates a print media having a certain width in a first direction (paragraph [0054] tape width of 18mm with a maximum number of dots in the print area in the tape width to be 128 [dots], Figure 5A, paragraph [0049] acquiring tape width information and Paragraph [0060] displaying a preview screen 5E); 
receiving a first input for designating a first object, the first object having a first object width in the first direction (paragraph [0056] input of text characters, first print object t1, paragraph [0057] input and displaying of first print object t1 with a font size of 100 [dots], paragraph [0059] reference tape width direction is a 128 [dots] total directly correlated with first print object t1 100 [dot] thereby describing the 100 [dot] to regard a width in the first direction); 
disposing the first object in the preview screen (paragraph [0057] input and displaying of first print object t1); 
receiving a second input for designating a second object, the second object having a second object width in the first direction (paragraph [0056] input of text characters, second print object t2, paragraph [0058] second print object t2 with a font size of 50 [dots], paragraph [0059] reference tape width direction is a 128 [dots] total directly correlated with second print object t2 50 [dot] thereby describing the 50 [dot] to regard a width in the first direction); 
comparing the second object width with a difference between the certain width and the first object width (paragraph [0059] specified dot font sizes of the first print object t1 and the second print object t2 and the tape width acquired as described above are compared to determine whether or not print formation according to the above described specified sizes is possible); and; 
in response to the comparing, modifying each of the first object and the second object such that sum of the first object width and the second object width corresponds to the certain width (paragraphs [0059]-[0060]  in accordance with the above described ratio priority mode setting, the above described first print object t1 and second print object t2 are each subjected to reduction processing by automatic adjustment while keeping the 100:50 size ratio thereof constant Figure 5E).  

With respects to Claim 5, Ishii’453 shows a non-transitory computer-readable recording medium according to claim 1, wherein the comparing includes determining whether the certain width is less than the sum of the (paragraph [0059] specified dot font sizes of the first print object t1 and the second print object t2 and the tape width acquired as described above are compared to determine whether or not print formation according to the above described specified sizes is possible, tape width direction is 128 [dots] total, as described above, the 150-[dot] combined total of the 100-[dot] font size of the first print object t1 on the first line and the 50-[dot] font size of the second print object t2 on the second line exceeds the above described 128 maximum number of dots), the modifying includes reducing each of the first object width and the second object width such that a ratio of the first object width to the second object width is maintained (paragraphs [0059]-[0060]  in accordance with the above described ratio priority mode setting, the above described first print object t1 and second print object t2 are each subjected to reduction processing by automatic adjustment while keeping the 100:50 size ratio thereof constant Figure 5E).  
With respects to Claim 6, Ishii’453 shows a non-transitory computer-readable recording medium according to claim 5, wherein a ratio of the first ( paragraph [0060]  in accordance with the above described ratio priority mode setting, the above described first print object t1 and second print object t2 are each subjected to reduction processing by automatic adjustment while keeping the 100:50 size ratio thereof constant Figure 5E). 
With respects to Claim 7, Ishii’453 shows a non-transitory computer-readable recording medium according to claim 5, wherein each type of the first object and the second object is a text object (paragraph [0056] first print object t1 and second print object t2 are text characters), and wherein the modifying includes decreasing font size of the text in accordance with a width of corresponding object in the first direction (paragraphs [0059]-[0060]  in accordance with the above described ratio priority mode setting, the above described first print object t1 and second print object t2 are each subjected to reduction processing by automatic adjustment while keeping the 100:50 size ratio thereof constant Figure 5E).  
With respects to Claim 12, Ishii’453 shows a non-transitory computer-readable medium according to claim 1, wherein the first object is (paragraph [0056] first print object t1 and second print object t2 are text characters), wherein the instructions further cause the information processing apparatus to perform operations comprising: 30receiving an instruction for changing font size of the first object (paragraph [0077]-[0078] Figure 7 S40 describes changing/reducing first and second objects), wherein the modifying includes: modifying the first object width in accordance with the changed font size (paragraphs [0059]-[0060]); and modifying the second object width such that sum of the modified first object width and the modified second object width corresponds to the certain width (paragraphs [0059]-[0060]  in accordance with the above described ratio priority mode setting, the above described first print object t1 and second print object t2 are each subjected to reduction processing by automatic adjustment while keeping the 100:50 size ratio thereof constant Figure 5E).  
With respects to Claim 13, Ishii’453 shows an information processing apparatus comprising: 
a display (Paragraph [0060] displaying a preview screen 5E); 
a communication interface; and a controller configured to perform: 
(paragraph [0054] tape width of 18mm with a maximum number of dots in the print area in the tape width to be 128 [dots], Figure 5A, paragraph [0049] acquiring tape width information and Paragraph [0060] displaying a preview screen 5E); 
receiving a first input for designating a first object, the first object having a first object width in the first direction (paragraph [0056] input of text characters, first print object t1, paragraph [0057] input and displaying of first print object t1 with a font size of 100 [dots], paragraph [0059] reference tape width direction is a 128 [dots] total directly correlated with first print object t1 100 [dot] thereby describing the 100 [dot] to regard a width in the first direction); 
disposing the first object in the preview screen (paragraph [0057] input and displaying of first print object t1); 
receiving a second input for designating a second object, the second object having a second object width in the first direction (paragraph [0056] input of text characters, second print object t2, paragraph [0058] second print object t2 with a font size of 50 [dots], paragraph [0059] reference tape width direction is a 128 [dots] total directly correlated with second print object t2 50 [dot] thereby describing the 50 [dot] to regard a width in the first direction): 
comparing the second object width with a difference between the certain width and the first object width (paragraph [0059] specified dot font sizes of the first print object t1 and the second print object t2 and the tape width acquired as described above are compared to determine whether or not print formation according to the above described specified sizes is possible); and; 
in response to the comparing, modifying each of the first object and the second object such that sum of the first object width and the second object width corresponds to the certain width (paragraphs [0059]-[0060]  in accordance with the above described ratio priority mode setting, the above described first print object t1 and second print object t2 are each subjected to reduction processing by automatic adjustment while keeping the 100:50 size ratio thereof constant Figure 5E).  



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Ishii (US 2016/0107453 A1) in view of Takayama (US 2011/0236104 A1).

With respects to Claim 2, Ishii’453 shows a non-transitory computer-readable recording medium according to claim 1, wherein the comparing includes determining whether the certain width is less than the sum of the first object width and the second object width (paragraph [0059] specified dot font sizes of the first print object t1 and the second print object t2 and the tape width acquired as described above are compared to determine whether or not print formation according to the above described specified sizes is possible), and wherein, in a case where it is determined that the certain width is [ ] less than the sum of the first object width and the second object width, the modifying includes reducing each of the first object width and the second object width in the first direction  (paragraphs [0059]-[0060]  in accordance with the above described ratio priority mode setting, the above described first print object t1 and second print object t2 are each subjected to reduction processing by automatic adjustment while keeping the 100:50 size ratio thereof constant Figure 5E).  
Ishii’453 does not disclose wherein, in a case where it is determined that the certain width is not less than the sum of the first object width and the second object width, the modifying includes expanding each of the first object width and the second object width in the first direction.  
Takayama’104 discloses the modifying includes expanding each of the first object width and the second object width in the first direction (paragraph [0044] describes where text objects may be enlarge and reduced).
At the time of the invention, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to modify Ishii’453 to include in a case where it is determined that the certain width is not less than the sum of the first object width and the second object width, the modifying includes expanding each of the first object width and the second object width in the first direction method taught by Takayama’104. The suggestion/motivation for doing so would have 

With respects to Claim 3, the combination of Ishii’453 and Takayama’104 shows a non-transitory computer-readable recording medium according to claim 2, 27wherein each type of the first object and the second object is a text object (paragraph [0056] first print object t1 and second print object t2 are text characters), and wherein, in a case where the first object width and the second object width are expanded, font size of text in each of the first object and the second object is maintained (Ishii’453: paragraphs [0059]-[0060]  in accordance with the above described ratio priority mode setting, the above described first print object t1 and second print object t2 are each subjected to reduction processing by automatic adjustment while keeping the 100:50 size ratio thereof constant Figure 5E; Takayama’104: paragraph [0044] describes where text objects may be enlarge and reduced).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 8-9, 11, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Ishii (US 2016/0107453 A1) in view of Yamashita (US 2020/0223241 A1).
With respects to Claim 8, Ishii’453 shows a non-transitory computer-readable recording medium storing instructions, wherein the instructions, when executed by a computer of an information processing apparatus, cause the information processing apparatus (Paragraph [0032] tape printer 1 figure 1) to perform operations comprising: 
displaying a preview screen that indicates a print media having a certain width in a first direction [ ] (paragraph [0054] tape width of 18mm with a maximum number of dots in the print area in the tape width to be 128 [dots], Figure 5A, paragraph [0049] acquiring tape width information and Paragraph [0060] displaying a preview screen 5E); 
receiving a first input for designating a first text object, the first text object having a first font size, a first object width in the first direction and [ ] (paragraph [0056] input of text characters, first print object t1, paragraph [0057] input and displaying of first print object t1 with a font size of 100 [dots], paragraph [0059] reference tape width direction is a 128 [dots] total directly correlated with first print object t1 100 [dot] thereby describing the 100 [dot] to regard a width in the first direction); 
receiving a second input for designating a second text object, the second text object having a second font size, a second object width in the first direction and [ ] (paragraph [0056] input of text characters, second print object t2, paragraph [0058] second print object t2 with a font size of 50 [dots], paragraph [0059] reference tape width direction is a 128 [dots] total directly correlated with second print object t2 50 [dot] thereby describing the 50 [dot] to regard a width in the first direction); 
modifying at least one of the first object or the second object, such that sum of the first object [width] and the second object [width]  corresponds to the certain [width], and such that a ratio of the first font size to the second font size before modifying is identical to a ratio of the first font size to the second font size after modifying (paragraphs [0059]-[0060]  in accordance with the above described ratio priority mode setting, the above described first print object t1 and second print object t2 are each subjected to reduction processing by automatic adjustment while keeping the 100:50 size ratio thereof constant Figure 5E); and 
(Figures 5G and 5H reference display preview and print label generation).  
	Ishii’453 does not specifically disclose a certain height in a second direction different from the first direction; a first object height in the second direction; a second object height in the second direction and modifying at least one of the first object or the second object, such that sum of the first object height and the second object height corresponds to the certain height.
	Yamashita’241 shows disclose a certain height in a second direction different from the first direction (figure 5D reference width W and displayed height/length described in paragraph [0052] to correspond respectively with the horizontal writing direction and vertical writing direction); a an object height in the second direction and modifying the object, such that sum of the first object height and the second object height corresponds to the certain height (paragraph [0052]-[0056] length/height and width conversions to be printed on a tape regarding printed text object).
At the time of the invention, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention 
With respects to Claim 9, the combination of Ishii’453 and Yamashita’241 shows a non-transitory computer-readable recording medium according to claim 8, wherein, before the modifying, the first object width is less than the second object width, and wherein, after the modifying, the first object width is identical to the second object width (Ishii’453: Figures 5E and 5G).  
With respects to Claim 11, the combination of Ishii’453 and Yamashita’241show the non-transitory computer-readable recording medium according to claim 8, wherein the instructions further cause the information processing apparatus to perform operations comprising: displaying a moving icon for causing movement of the first text object (in Ishii’453: Figure 7, S50 manually performing movement); and in response to receiving an instruction through the moving icon in a state where the first object and the second object are arranged in the second direction, arranging the first text object and the second text object in the first direction (Ishii’453: Figure 7, S50, S40, S45, paragraphs [0059]-[0060] in accordance with the above described ratio priority mode setting, the above described first print object t1 and second print object t2 are each subjected to reduction processing by automatic adjustment while keeping the 100:50 size ratio thereof constant Figure 5E).
With respects to Claim 14, Ishii’453 shows an information processing apparatus (Paragraph [0032] tape printer 1 figure 1) comprising: 
31a display (Paragraph [0060] displaying a preview screen 5E); 
a communication interface; and a controller configured to perform: displaying a preview screen that indicates a print media having a certain width in a first direction and [a certain height in a second direction different from the first direction] (paragraph [0054] tape width of 18mm with a maximum number of dots in the print area in the tape width to be 128 [dots], Figure 5A, paragraph [0049] acquiring tape width information and Paragraph [0060] displaying a preview screen 5E); 
(paragraph [0056] input of text characters, first print object t1, paragraph [0057] input and displaying of first print object t1 with a font size of 100 [dots], paragraph [0059] reference tape width direction is a 128 [dots] total directly correlated with first print object t1 100 [dot] thereby describing the 100 [dot] to regard a width in the first direction); 
receiving a second input for designating a second text object, the second text object having a second font size, a second object width in the first direction and [a second object height in the second direction] (paragraph [0056] input of text characters, second print object t2, paragraph [0058] second print object t2 with a font size of 50 [dots], paragraph [0059] reference tape width direction is a 128 [dots] total directly correlated with second print object t2 50 [dot] thereby describing the 50 [dot] to regard a width in the first direction); 
modifying at least one of the first object or the second object, such that sum of the first object [width] and the second object [width] corresponds to the certain height, and such that a ratio of the first font size to the second font size before modifying is identical to a ratio of the first font (paragraphs [0059]-[0060]  in accordance with the above described ratio priority mode setting, the above described first print object t1 and second print object t2 are each subjected to reduction processing by automatic adjustment while keeping the 100:50 size ratio thereof constant Figure 5E); and 
disposing, after the modifying, the first text object and the second text object in the second direction in the preview screen (Figures 5G and 5H reference display preview and print label generation).
Ishii’453 does not specifically disclose a certain height in a second direction different from the first direction; a first object height in the second direction; a second object height in the second direction and modifying at least one of the first object or the second object, such that sum of the first object height and the second object height corresponds to the certain height.
Yamashita’241 shows disclose a certain height in a second direction different from the first direction (figure 5D reference width W and displayed height/length described in paragraph [0052] to correspond respectively with the horizontal writing direction and vertical writing direction); a an object height in the second direction and modifying the object, such that sum of the first object height and the second object height (paragraph [0052]-[0056] length/height and width conversions to be printed on a tape regarding printed text object).
At the time of the invention, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to modify Ishii’453 to include a certain height in a second direction different from the first direction; a first object height in the second direction; a second object height in the second direction and modifying at least one of the first object or the second object, such that sum of the first object height and the second object height corresponds to the certain height method taught by Yamashita’241. The suggestion/motivation for doing so would have been to appropriately calculating to print text objects with vertical and horizontal/length dimensions that vary based on font sizes (paragraph [0056]).



Allowable Subject Matter
Claims 4 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRIANA CRUZ whose telephone number is (571)270-3246. The examiner can normally be reached 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Poon can be reached on 5712727440. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/IRIANA CRUZ/Primary Examiner, Art Unit 2675